UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                          Senior Airman CHRISTOPHER T. ROMAN
                                    United States Air Force

                                               ACM 38802

                                           18 November 2015

         Sentence adjudged 18 November 2014 by GCM convened at Beale Air
         Force Base, California. Military Judge: Matthew P. Stoffel (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 30 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.


                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court